NUMBER 13-19-00065-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


  IN RE MCCARTHY BUILDING COMPANIES, INC. AND THE BRANDT
                      COMPANIES, LLC


                       On Petition for Writ of Mandamus.


                                        ORDER

Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Per Curiam Order

      Relators McCarthy Building Companies, Inc. and The Brandt Companies, LLC filed

a petition for writ of mandamus with a request for emergency temporary relief in the above

cause on February 8, 2019. Through this original proceeding, relators seek to compel

the trial court to (1) vacate its September 7, 2018 order denying their motion for summary

judgment; (2) admit the affidavits attached to relators’ motion for summary judgment into

evidence; and (3) render summary judgment in favor of relators. Through their request

for emergency temporary relief, relators seek to stay all proceedings in the trial court

pending resolution of this petition for writ of mandamus.
       The Court, having examined and fully considered the request for emergency

temporary relief, is of the opinion that the request should be carried with the case pending

further order of this Court. We request the real party in interest, Guadalupe Mariscal, or

any others whose interest would be directly affected by the relief sought, to file a response

to the request for temporary relief and the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. CIV. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                       PER CURIAM

Delivered and filed the
11th day of February, 2019.




                                             2